United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          June 13, 2007
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 05-31116
                           Summary Calendar


MARK ANTHONY VINZANT,

                                     Plaintiff-Appellant,

versus

WARDEN KENNDY, Orleans Parish Prison; CHARLES C. FOTI, JR.,
Sheriff; MARCUS DILEO, Dr.,

                                     Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 2:03-CV-761
                        --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Mark Anthony Vinzant, federal prisoner # 27944-034, appeals

from the district court’s October 7, 2005, order denying his FED.

R. CIV. P. 60(b) motion, seeking relief from the district

court’s dismissal of his action for failure to prosecute.        See

FED. R. CIV. P. 41(b).   Vinzant argues that the district court

abused its discretion in denying his Rule 60(b) motion because

the record does not support a finding of a clear record of delay



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-31116
                                 -2-

or contumacious conduct but rather suggests mere negligence and

reflects that he diligently pursued his claims.

     This court reviews the district court’s denial of a Rule

60(b) motion for abuse of discretion.      Warfield v. Byron,

436 F.3d 551, 555 (5th Cir. 2006).    Under this standard, “[i]t

is not enough that the granting of relief might have been

permissible, or even warranted--denial must have been so

unwarranted as to constitute an abuse of discretion.”      Seven

Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).

Vinzant has not shown “‘unusual or unique circumstances

justifying such relief.’”   Aucoin v. K-Mart Apparel Fashion

Corp., 943 F.2d 6, 8 (5th Cir. 1991) (quoting Pryor v. U.S.

Postal Service, 769 F.2d 281, 286 (5th Cir. 1985)).     Therefore,

the judgment of the district court is AFFIRMED.     Vinzant’s motion

for the appointment of counsel is DENIED.     Vinzant also has filed

a motion for an extension of time to file a reply brief.        Because

the proposed reply brief is devoted to arguing the merits of his

civil rights claims, an issue not relevant to the issue of the

district court’s denial of his Rule 60(b) motion, Vinzant’s

motion for an extension of time to file it also is DENIED.